Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed Republic of Korea on 6/4/16. It is noted, however, that applicant has not filed a certified copy of the 10-2016-0069936 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed Republic of Korea on 6/4/16. It is noted, however, that applicant has not filed a certified copy of the 10-2016-0069937 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed Republic of Korea on 6/4/16. It is noted, however, that applicant has not filed a certified copy of the 10-2016-0069938 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed Republic of Korea on 7/27/16. It is noted, however, that applicant has not filed a certified copy of the 10-2016-0095739 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed Republic of Korea on 9/13/16. It is noted, however, that applicant has not filed a certified copy of the 10-2016-0118462 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed Republic of Korea on 2/23/17. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0024390 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites in lines 8-10: “wherein the reaction region is placed on a support plate, and a patch controller is configured to support the substance labeling patch to come into contact with the support plate”. (Emphasis added).
However Applicant’s description in the specification only shows that the patch comes into contact with the tissue sample, rather than in contact with the support plate on which the tissue sample rests (see for example paragraphs 0019 and 0025 in Applicant’s specification). Moreover it is not clear how Applicant’s invention works if the patch comes into contact with the support plate, rather than into contact with the tissue sample. For examiner purposes, Examiner will interpret claim 43 to mean that the patch comes into contact with the tissue sample, rather than the support plate. 
The remaining rejected claims are rejected for being dependent upon claim 43, which is rejected for the reasons set forth above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-45 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,371,610 (hereinafter “the reference patent”) in view of US 20130213811 (hereinafter “Kennedy”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent substantially encompasses the present claim 43 wherein the detection inducing substance of the reference patent is equivalent to the presently claimed labeling substance, and the gel of the reference patent is equivalent to the presently claimed mesh structural body having a mesh structure forming micro-cavities. However, claim 1 of the reference patent recites that the detection inducing substance is configured to react with a specimen to be inspected, rather than reciting that that the detection inducing substance binds [or is capable of binding] to a target substance included in a tissue sample. However, binding is a particular type of reaction known in the art, as exemplified by Kennedy [see paras. 0073, 0084, 0096 disclosing binding or immunoassay, which is understood to refer to binding involving an antibody], and its use as the particular type of reaction would have been obvious to one skilled in the art since use of a substance that binds to a target meets the requirements of the invention in using a substance that reacts to a target to label the target.
	As to claim 44, see Kennedy in paragraphs 0069, 0079, and 0096, disclosing use of a fluorescence label. See also claim 7 of the reference patent reciting that the detection inducing substance is configured to visually label a target component. A fluorescent label, as suggested by Kennedy, is inherently capable of being detecting visually, and the antibody conjugated to the fluorescent binds to the target to visually label the target.
As to claim 45, see Kennedy in paragraph 0096 disclosing fluorescent antibody.
As to claim 48, see Kennedy in paragraphs 0069, 0079, and 0096 disclosing fluorescent labels, and see para. 0070 disclosing different color fluorophores.


Claims 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,371,610 (hereinafter “the reference patent”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20150167073 (hereinafter “Romanov”). 
The reference patent and Kennedy, disclosed above, are silent as to the fluorescence labeling substance including a fluorescence-labeled nucleic acid probe (as recited in claim 46), or the target substance being a DNA (as recited in claim 47).
 Examiner notes however that Kennedy does disclose that the device may be used to resolve various types of samples including samples that have DNA (para. 0098).
Moreover, Romanov discloses that fluorescent labels can be used in various detection methods including hybridization methods and detection of nucleic acids, as well as immunoassays. Para. 0004.
It would have been obvious to one of ordinary skills in the art to utilize the modified device of the reference patent for hybridization methods for detection of nucleic acid, since fluorescent labels are known for labeling and detecting nucleic acids in hybridization methods, as exemplified by Romanov.

	
              Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,371,610 (hereinafter “the reference patent”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20030086927 (hereinafter “Gordon”) and US 20120196320 (hereinafter “Seibel”).
 The reference patent and Kennedy, discussed above, are silent as to the color labeling substance being hematoxylin. 
However, use of hematoxylin is an alternative to a fluorescent dye, as shown by Gordon in paragraph 0125. Use of hematoxylin in place of a labeling substance such as a fluorescent dye in the modified device of the reference patent would have required ordinary skills in the art since it is a substitution of one type of label with another type of label known in the art as an alternative, as shown by Gordon. One skilled in the art would have had reasonable expectation of success particularly since the reference patent and Kennedy does not limit the type of labeling that may be used, but actually discloses fluorescent labels as examples (paras. 0070 and 0096). 
Moreover, regarding claim 50 and the recitation of the target substance being a nucleus included in the sample, Examiner notes that hematoxylin is capable of performing this intended use as shown by Seibel in paragraph 0073. Examiner notes that the target substance and sample is not recited as part of the claimed device, but is rather recited as part of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of performing the intended use for the reasons set forth above.


Claims 43-45 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,345,204 (hereinafter “the reference patent”) in view of US 20130213811 (hereinafter “Kennedy”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent substantially encompasses the present claim 43 wherein the staining substance of the reference patent is equivalent to the presently claimed labeling substance, and the gel matrix of the reference patent is equivalent to the presently claimed mesh structural body having a mesh structure forming micro-cavities. However, claim 1 of the reference patent recites that the staining substance is configured to react with a specimen to be inspected, rather than reciting that that the detection inducing substance binds [or is capable of binding] to a target substance included in a tissue sample. However, binding is a particular type of reaction known in the art, as exemplified by Kennedy [see paras. 0073, 0084, 0096 disclosing binding or immunoassay, which is understood to refer to binding involving an antibody], and its use as the particular type of reaction would have been obvious to one skilled in the art since use of a substance that binds to a target meets the requirements of the invention in using a substance that reacts to a target to label the target.
Also, Applicant has further amended claim 43 to recite: “wherein the reaction region is placed on a support plate, and a patch controller is configured to support the substance labeling patch to come into contact with the support plate”. 
These limitations are disclosed by Kennedy in paragraphs 0009 and 0040. 
Paragraph 0009 discloses that “[t]he system also includes a blotting component comprising a surface and a translating component.  The translating component is operable to change position of the distal end of the separation capillary relative to the surface of the blotting component.  The distal end of the separation capillary and the surface of the blotting component are operable to be electrically coupled during electrophoresis of the sample.” (Emphasis added.) The Kennedy capillary is equivalent to Applicant’s patch. The translating component is equivalent to a patch controller. Examiner notes that it is understood that the blotting component [such as a membrane or nitrocellulose or nylon, see para. 0011] is on a support (for example, see para. 0040 disclosing a stage on which the membrane is placed.). 
Paragraph 0040 discloses that the capillary is moved past the stationary translational stage on which the membrane is placed. Thus Kennedy discloses that the membrane is placed on a stage, and the capillary is moved past the stage.


	As to claim 44, see Kennedy in paragraphs 0069, 0079, and 0096, disclosing use of a fluorescence label. A fluorescent label, as suggested by Kennedy, is capable of being detected, and the antibody conjugated to the fluorescent binds to the target to visually label the target.
As to claim 45, see Kennedy in paragraph 0096 disclosing fluorescent antibody.
As to claim 48, see Kennedy in paragraphs 0069, 0079, and 0096 disclosing fluorescent labels, and see para. 0070 disclosing different color fluorophores.


Claims 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,345,204 (hereinafter “the reference patent”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20150167073 (hereinafter “Romanov”). 
The reference patent and Kennedy, disclosed above, are silent as to the fluorescence labeling substance including a fluorescence-labeled nucleic acid probe (as recited in claim 46), or the target substance being a DNA (as recited in claim 47).
 Examiner notes however that Kennedy does disclose that the device may be used to resolve various types of samples including samples that have DNA (para. 0098).
Moreover, Romanov discloses that fluorescent labels can be used in various detection methods including hybridization methods and detection of nucleic acids, as well as immunoassays. Para. 0004.
It would have been obvious to one of ordinary skills in the art to utilize the modified device of the reference patent for hybridization methods for detection of nucleic acid, since fluorescent labels are known for labeling and detecting nucleic acids in hybridization methods, as exemplified by Romanov.

	
              Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,345,204 (hereinafter “the reference patent”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20030086927 (hereinafter “Gordon”) and US 20120196320 (hereinafter “Seibel”).
 The reference patent and Kennedy, discussed above, are silent as to the color labeling substance being hematoxylin. 
However, use of hematoxylin is an alternative to a fluorescent dye, as shown by Gordon in paragraph 0125. Use of hematoxylin in place of a labeling substance such as a fluorescent dye in the Kennedy reference would have required ordinary skills in the art since it is a substitution of one type of label with another type of label known in the art as an alternative, as shown by Gordon. One skilled in the art would have had reasonable expectation of success particularly since the reference patent and Kennedy does not limit the type of labeling that may be used, but actually discloses fluorescent labels as examples (paras. 0070 and 0096). 
Moreover, regarding claim 50 and the recitation of the target substance being a nucleus included in the sample, Examiner notes that hematoxylin is capable of performing this intended use as shown by Seibel in paragraph 0073. Examiner notes that the target substance and sample is not recited as part of the claimed device, but is rather recited as part of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of performing the intended use for the reasons set forth above.


Claims 43-45 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/585,600 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application substantially encompasses the present claim 43 wherein the staining substance of the reference application is equivalent to the presently claimed labeling substance, and the gel receptor of the reference application is equivalent to the presently claimed mesh structural body having a mesh structure forming micro-cavities. However, claim 17 of the reference application recites that the staining solution is configured to react with a specimen to be inspected, rather than reciting that that the detection inducing substance binds [or is capable of binding] to a target substance included in a tissue sample. However, binding is a particular type of reaction known in the art, as exemplified by Kennedy [see paras. 0073, 0084, 0096 disclosing binding or immunoassay, which is understood to refer to binding involving an antibody], and its use as the particular type of reaction would have been obvious to one skilled in the art since use of a substance that binds to a target meets the requirements of the invention in using a substance that reacts to a target to label the target.
	As to claim 44, see Kennedy in paragraphs 0069, 0079, and 0096, disclosing use of a fluorescence label. A fluorescent label, as suggested by Kennedy, is capable of being detected, and the antibody conjugated to the fluorescent binds to the target to visually label the target.
As to claim 45, see Kennedy in paragraph 0096 disclosing fluorescent antibody.
As to claim 48, see Kennedy in paragraphs 0069, 0079, and 0096 disclosing fluorescent labels, and see para. 0070 disclosing different color fluorophores.
This is a provisional nonstatutory double patenting rejection.


Claims 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/585,600 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20150167073 (hereinafter “Romanov”). 
The reference application and Kennedy, disclosed above, are silent as to the fluorescence labeling substance including a fluorescence-labeled nucleic acid probe (as recited in claim 46), or the target substance being a DNA (as recited in claim 47).
 Examiner notes however that Kennedy does disclose that the device may be used to resolve various types of samples including samples that have DNA (para. 0098).
Moreover, Romanov discloses that fluorescent labels can be used in various detection methods including hybridization methods and detection of nucleic acids, as well as immunoassays. Para. 0004.
It would have been obvious to one of ordinary skills in the art to utilize the modified device of the reference application for hybridization methods for detection of nucleic acid, since fluorescent labels are known for labeling and detecting nucleic acids in hybridization methods, as exemplified by Romanov.
This is a provisional nonstatutory double patenting rejection.


	
              Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/585,600 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20030086927 (hereinafter “Gordon”) and US 20120196320 (hereinafter “Seibel”).
 The reference application and Kennedy, discussed above, are silent as to the color labeling substance being hematoxylin. 
However, use of hematoxylin is an alternative to a fluorescent dye, as shown by Gordon in paragraph 0125. Use of hematoxylin in place of a labeling substance such as a fluorescent dye in the Kennedy reference would have required ordinary skills in the art since it is a substitution of one type of label with another type of label known in the art as an alternative, as shown by Gordon. One skilled in the art would have had reasonable expectation of success particularly since the reference patent and Kennedy does not limit the type of labeling that may be used, but actually discloses fluorescent labels as examples (paras. 0070 and 0096). 
Moreover, regarding claim 50 and the recitation of the target substance being a nucleus included in the sample, Examiner notes that hematoxylin is capable of performing this intended use as shown by Seibel in paragraph 0073. Examiner notes that the target substance and sample is not recited as part of the claimed device, but is rather recited as part of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of performing the intended use for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.


Claims 43-45 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/585,665 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the reference application substantially encompasses the present claim 43 wherein the staining solution of the reference application is equivalent to the presently claimed labeling substance, and the gel receptor of the reference application is equivalent to the presently claimed mesh structural body having a mesh structure forming micro-cavities. However, claim 17 of the reference application recites that the staining solution is configured to react with a specimen to be inspected, rather than reciting that that the detection inducing substance binds [or is capable of binding] to a target substance included in a tissue sample. However, binding is a particular type of reaction known in the art, as exemplified by Kennedy [see paras. 0073, 0084, 0096 disclosing binding or immunoassay, which is understood to refer to binding involving an antibody], and its use as the particular type of reaction would have been obvious to one skilled in the art since use of a substance that binds to a target meets the requirements of the invention in using a substance that reacts to a target to label the target.
	As to claim 44, see Kennedy in paragraphs 0069, 0079, and 0096, disclosing use of a fluorescence label. A fluorescent label, as suggested by Kennedy, is capable of being detected, and the antibody conjugated to the fluorescent binds to the target to visually label the target.
As to claim 45, see Kennedy in paragraph 0096 disclosing fluorescent antibody.
As to claim 48, see Kennedy in paragraphs 0069, 0079, and 0096 disclosing fluorescent labels, and see para. 0070 disclosing different color fluorophores.
This is a provisional nonstatutory double patenting rejection.


Claims 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/585,665 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20150167073 (hereinafter “Romanov”). 
The reference application and Kennedy, disclosed above, are silent as to the fluorescence labeling substance including a fluorescence-labeled nucleic acid probe (as recited in claim 46), or the target substance being a DNA (as recited in claim 47).
 Examiner notes however that Kennedy does disclose that the device may be used to resolve various types of samples including samples that have DNA (para. 0098).
Moreover, Romanov discloses that fluorescent labels can be used in various detection methods including hybridization methods and detection of nucleic acids, as well as immunoassays. Para. 0004.
It would have been obvious to one of ordinary skills in the art to utilize the modified device of the reference application for hybridization methods for detection of nucleic acid, since fluorescent labels are known for labeling and detecting nucleic acids in hybridization methods, as exemplified by Romanov.
This is a provisional nonstatutory double patenting rejection.


	
              Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/585,665 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20030086927 (hereinafter “Gordon”) and US 20120196320 (hereinafter “Seibel”).
 The reference application and Kennedy, discussed above, are silent as to the color labeling substance being hematoxylin. 
However, use of hematoxylin is an alternative to a fluorescent dye, as shown by Gordon in paragraph 0125. Use of hematoxylin in place of a labeling substance such as a fluorescent dye in the Kennedy reference would have required ordinary skills in the art since it is a substitution of one type of label with another type of label known in the art as an alternative, as shown by Gordon. One skilled in the art would have had reasonable expectation of success particularly since the reference patent and Kennedy does not limit the type of labeling that may be used, but actually discloses fluorescent labels as examples (paras. 0070 and 0096). 
Moreover, regarding claim 50 and the recitation of the target substance being a nucleus included in the sample, Examiner notes that hematoxylin is capable of performing this intended use as shown by Seibel in paragraph 0073. Examiner notes that the target substance and sample is not recited as part of the claimed device, but is rather recited as part of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of performing the intended use for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.



Claims 43-45 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/455,484 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the reference application substantially encompasses the present claim 43 wherein the staining sample of the reference application is equivalent to the presently claimed labeling substance, and the gel receptor of the reference application is equivalent to the presently claimed mesh structural body having a mesh structure forming micro-cavities. However, claim 17 of the reference application recites that the staining sample is configured to react with a specimen to be inspected, rather than reciting that that the detection inducing substance binds [or is capable of binding] to a target substance included in a tissue sample. However, binding is a particular type of reaction known in the art, as exemplified by Kennedy [see paras. 0073, 0084, 0096 disclosing binding or immunoassay, which is understood to refer to binding involving an antibody], and its use as the particular type of reaction would have been obvious to one skilled in the art since use of a substance that binds to a target meets the requirements of the invention in using a substance that reacts to a target to label the target.
Also, Applicant has further amended claim 43 to recite: “wherein the reaction region is placed on a support plate, and a patch controller is configured to support the substance labeling patch to come into contact with the support plate”. 
These limitations are disclosed by Kennedy in paragraphs 0009 and 0040. 
Paragraph 0009 discloses that “[t]he system also includes a blotting component comprising a surface and a translating component.  The translating component is operable to change position of the distal end of the separation capillary relative to the surface of the blotting component.  The distal end of the separation capillary and the surface of the blotting component are operable to be electrically coupled during electrophoresis of the sample.” (Emphasis added.) The Kennedy capillary is equivalent to Applicant’s patch. The translating component is equivalent to a patch controller. Examiner notes that it is understood that the blotting component [such as a membrane or nitrocellulose or nylon, see para. 0011] is on a support (for example, see para. 0040 disclosing a stage on which the membrane is placed.). 
Paragraph 0040 discloses that the capillary is moved past the stationary translational stage on which the membrane is placed. Thus Kennedy discloses that the membrane is placed on a stage, and the capillary is moved past the stage.
	As to claim 44, see Kennedy in paragraphs 0069, 0079, and 0096, disclosing use of a fluorescence label. A fluorescent label, as suggested by Kennedy, is capable of being detected, and the antibody conjugated to the fluorescent binds to the target to visually label the target.
As to claim 45, see Kennedy in paragraph 0096 disclosing fluorescent antibody.
As to claim 48, see Kennedy in paragraphs 0069, 0079, and 0096 disclosing fluorescent labels, and see para. 0070 disclosing different color fluorophores.
This is a provisional nonstatutory double patenting rejection.


Claims 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/455,484 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20150167073 (hereinafter “Romanov”). 
The reference application and Kennedy, disclosed above, are silent as to the fluorescence labeling substance including a fluorescence-labeled nucleic acid probe (as recited in claim 46), or the target substance being a DNA (as recited in claim 47).
 Examiner notes however that Kennedy does disclose that the device may be used to resolve various types of samples including samples that have DNA (para. 0098).
Moreover, Romanov discloses that fluorescent labels can be used in various detection methods including hybridization methods and detection of nucleic acids, as well as immunoassays. Para. 0004.
It would have been obvious to one of ordinary skills in the art to utilize the modified device of the reference application for hybridization methods for detection of nucleic acid, since fluorescent labels are known for labeling and detecting nucleic acids in hybridization methods, as exemplified by Romanov.
This is a provisional nonstatutory double patenting rejection.


	
              Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/455,484 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20030086927 (hereinafter “Gordon”) and US 20120196320 (hereinafter “Seibel”).
 The reference application and Kennedy, discussed above, are silent as to the color labeling substance being hematoxylin. 
However, use of hematoxylin is an alternative to a fluorescent dye, as shown by Gordon in paragraph 0125. Use of hematoxylin in place of a labeling substance such as a fluorescent dye in the Kennedy reference would have required ordinary skills in the art since it is a substitution of one type of label with another type of label known in the art as an alternative, as shown by Gordon. One skilled in the art would have had reasonable expectation of success particularly since the reference patent and Kennedy does not limit the type of labeling that may be used, but actually discloses fluorescent labels as examples (paras. 0070 and 0096). 
Moreover, regarding claim 50 and the recitation of the target substance being a nucleus included in the sample, Examiner notes that hematoxylin is capable of performing this intended use as shown by Seibel in paragraph 0073. Examiner notes that the target substance and sample is not recited as part of the claimed device, but is rather recited as part of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of performing the intended use for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.


Claims 43-45 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/417,419 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application substantially encompasses the present claim 43 wherein the staining sample of the reference application is equivalent to the presently claimed labeling substance, and the gel receptor of the reference application is equivalent to the presently claimed mesh structural body having a mesh structure forming micro-cavities. However, claim 1 of the reference application recites that the staining sample is configured to react with a specimen to be inspected, rather than reciting that that the detection inducing substance binds [or is capable of binding] to a target substance included in a tissue sample. However, binding is a particular type of reaction known in the art, as exemplified by Kennedy [see paras. 0073, 0084, 0096 disclosing binding or immunoassay, which is understood to refer to binding involving an antibody], and its use as the particular type of reaction would have been obvious to one skilled in the art since use of a substance that binds to a target meets the requirements of the invention in using a substance that reacts to a target to label the target.
Also, Applicant has further amended claim 43 to recite: “wherein the reaction region is placed on a support plate, and a patch controller is configured to support the substance labeling patch to come into contact with the support plate”. 
These limitations are disclosed by Kennedy in paragraphs 0009 and 0040. 
Paragraph 0009 discloses that “[t]he system also includes a blotting component comprising a surface and a translating component.  The translating component is operable to change position of the distal end of the separation capillary relative to the surface of the blotting component.  The distal end of the separation capillary and the surface of the blotting component are operable to be electrically coupled during electrophoresis of the sample.” (Emphasis added.) The Kennedy capillary is equivalent to Applicant’s patch. The translating component is equivalent to a patch controller. Examiner notes that it is understood that the blotting component [such as a membrane or nitrocellulose or nylon, see para. 0011] is on a support (for example, see para. 0040 disclosing a stage on which the membrane is placed.). 
Paragraph 0040 discloses that the capillary is moved past the stationary translational stage on which the membrane is placed. Thus Kennedy discloses that the membrane is placed on a stage, and the capillary is moved past the stage.
	As to claim 44, see Kennedy in paragraphs 0069, 0079, and 0096, disclosing use of a fluorescence label. A fluorescent label, as suggested by Kennedy, is capable of being detected, and the antibody conjugated to the fluorescent binds to the target to visually label the target.
As to claim 45, see Kennedy in paragraph 0096 disclosing fluorescent antibody.
As to claim 48, see Kennedy in paragraphs 0069, 0079, and 0096 disclosing fluorescent labels, and see para. 0070 disclosing different color fluorophores.
This is a provisional nonstatutory double patenting rejection.


Claims 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/417,419 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20150167073 (hereinafter “Romanov”). 
The reference application and Kennedy, disclosed above, are silent as to the fluorescence labeling substance including a fluorescence-labeled nucleic acid probe (as recited in claim 46), or the target substance being a DNA (as recited in claim 47).
 Examiner notes however that Kennedy does disclose that the device may be used to resolve various types of samples including samples that have DNA (para. 0098).
Moreover, Romanov discloses that fluorescent labels can be used in various detection methods including hybridization methods and detection of nucleic acids, as well as immunoassays. Para. 0004.
It would have been obvious to one of ordinary skills in the art to utilize the modified device of the reference application for hybridization methods for detection of nucleic acid, since fluorescent labels are known for labeling and detecting nucleic acids in hybridization methods, as exemplified by Romanov.
This is a provisional nonstatutory double patenting rejection.


	
              Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/417,419 (hereinafter “the reference application”) in view of US 20130213811 (hereinafter “Kennedy”) as applied to claim 43 above, and further in view of US 20030086927 (hereinafter “Gordon”) and US 20120196320 (hereinafter “Seibel”).
 The reference application and Kennedy, discussed above, are silent as to the color labeling substance being hematoxylin. 
However, use of hematoxylin is an alternative to a fluorescent dye, as shown by Gordon in paragraph 0125. Use of hematoxylin in place of a labeling substance such as a fluorescent dye in the Kennedy reference would have required ordinary skills in the art since it is a substitution of one type of label with another type of label known in the art as an alternative, as shown by Gordon. One skilled in the art would have had reasonable expectation of success particularly since the reference patent and Kennedy does not limit the type of labeling that may be used, but actually discloses fluorescent labels as examples (paras. 0070 and 0096). 
Moreover, regarding claim 50 and the recitation of the target substance being a nucleus included in the sample, Examiner notes that hematoxylin is capable of performing this intended use as shown by Seibel in paragraph 0073. Examiner notes that the target substance and sample is not recited as part of the claimed device, but is rather recited as part of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of performing the intended use for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43-45 and 48-49 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20130213811 (hereinafter “Kennedy”).
Kennedy discloses the following which are considered to be relevant to Applicant’s claims.
“In some embodiments, a capillary electrophoresis and blotting system includes an electrophoresis component comprising a separation capillary having proximal and distal ends.  The separation capillary is operable to be filled with a sieving medium, such as polyacrylamide, and electrophorese a sample from the proximal end to the distal end.  The electrophoresis component of the system can also include a plurality of separating capillaries that can allow a plurality of samples to be run in parallel, for example.  The system also includes a blotting component comprising a surface and a translating component.  The translating component is operable to change position of the distal end of 
the separation capillary relative to the surface of the blotting component.  The distal end of the separation capillary and the surface of the blotting component are operable to be electrically coupled during electrophoresis of the sample.” Paragraph 0009 (emphasis added).
“The system can also include an assay component comprising a reagent capillary having proximal and distal ends where the reagent capillary is operable to be filled with a reagent and dispense the reagent from the distal end.  In some cases, the distal end of the reagent capillary is operable to 
follow the distal end of the separation capillary when position of the distal end of the separation capillary is changed by the translation component.  The assay component can also include a plurality of reagent capillaries including a first reagent capillary and a second reagent capillary.  The distal end of the 
first reagent capillary can be operable to follow the distal end of the separation capillary when position of the distal end of the separation capillary is changed by the translation component and the distal end of the second reagent capillary can be operable to follow the distal end of the first reagent capillary.  For example, the first reagent capillary can be filled with a blocking reagent and the second reagent capillary can be filled with a detecting reagent, such as an antibody.” Paragraph 0012 (emphasis added). 
 	“In some embodiments, a capillary electrophoresis and blotting method includes providing an electrophoresis and blotting system as described.  The separation capillary is filled with a sieving medium and the surface of the blotting component includes a blotting membrane.  A sample is electrophoresed through the separation capillary from the proximal end to the distal end and 
the translating component is used to change position of the distal end of the separation capillary relative to the surface of the blotting component.  The sample can include a protein and the protein can subsequently be detected on the blotting membrane using an immunoassay, for example.” Paragraph 0013.
	“In some embodiments, a microfluidic electrophoresis and blotting system comprises an electrophoresis component comprising a microfluidic channel and a post-column channel.  The microfluidic channel has proximal and distal ends and is operable to be filled with a sieving medium and electrophorese a sample from the proximal end toward the distal end.  The post-column channel has proximal and distal ends and operable to be filled with an electrophoresis buffer or gel.  The distal end of the microfluidic channel is coupled to the proximal end of the post-column channel.  The system includes a blotting component comprising a surface and a translating component operable to change position of the distal end of the post-column channel relative to the surface of the blotting component.  The distal end of the post-column channel and the surface of the blotting component are operable to be electrically coupled during electrophoresis of the sample.” Paragraph 0016 (emphasis added).
	“The present systems offer substantial benefits over traditional blotting methods and systems, such as Western blotting methods and systems.  Capillary gel electrophoresis allows for better separation at higher applied fields (e.g., 400 V/cm) than conventional gel electrophoresis.  Furthermore, the system as a whole can largely automate Western blotting, improve throughput, and reduce sample and reagent consumption.” Paragraph 0018 (emphasis added).
	“The present technology relates to electrophoresis and blotting systems that include a capillary or microfluidic channel.  In some embodiments, a highly miniaturized Western blot is provided that uses capillary electrophoresis (CE) separation of SDS-protein complexes directly coupled to a PVDF immunoblotting membrane.  This is achieved by dragging a gel-sheathed, gel-filled separation capillary along the surface of a blotting membrane.  High voltage is applied to the capillary at the inlet, which is then electrically coupled through the wetted membrane to an XY-translational stage below.  The 
membrane on the translational stage can be continuously moved past the stationary capillary (or vice versa where the capillary is moved past the stationary translational stage), collecting eluted proteins of increasing sizes onto the blotting membrane without a separate transfer step.  The separation is 
thus preserved for analysis by immunological methods.  The blotting membrane can be moistened with a methanol and buffer mixture to facilitate protein adsorption.” Paragraph 0040 (emphasis added).
  	“Size-standards can be employed in the present technology.  When separating proteins by sieving (e.g., sodium dodecyl sulfate polyacrylamide gel electrophoresis (SDS-PAGE)), it can be advantageous to also separate a series of standards that vary in molecular weight.  Standards can include a series of several proteins that span a molecular weight range (e.g., 14.4 to 200 kDA, 
such as BioRad size ladder) that have been labeled with 5-furoylquinoline-3-carboxaldehyde (FQ) or Alexa Fluor 488 or other fluorophore.  These labels have been found to be compatible with capillary 
SDS-PAGE.” Paragraph 0069.
	“Simultaneous addition of reagents and separation can be performed using the present methods and systems.  Although the separation and protein transfer step of the Western blot are miniaturized and faster with the present approach, the subsequent immunoassay step, which involves blocking the membrane with protein and then adding antibody against the target protein is not necessarily any faster that traditional Western blotting methods.  However, a variation that is possible with the present capillary system is to simultaneously and continuously add the blocking and antibody solutions through extra capillaries mounted on the XY-stage along with the separation capillary, as illustrated in FIG. 9.  By pumping solution through these capillaries (e.g., by syringe pump, gas pressure, or electroosmosis) the blotting and antibody binding step can be performed as the protein is being blotted, therefore reducing the overall analysis time.” Paragraph 0073 (emphasis added).
	“As with the capillary system, fluorescent proteins can be used with the microfluidic chip system.  Samples are injected and separated to determine protein migration rates on the chip and to determine how long the voltage should be applied for the desired separation.  Protein is then transferred to the membrane.  Detection can be accomplished by blotting using procedures 
developed with the capillary system.  The methods and systems can include single channel systems, parallel assays performed with multiple channels on one chip, and the use of multiple chips at the same time.  Channels of about 10-50 .mu.m in depth, about 10-100 .mu.m in width, and about 5 to 10 mm in length can be used.  The dimensions and electric field parameters can be tailored to provide the desired separation on the chip for various analytes.” Paragraph 0079 (emphasis added).
	“For example, a microfluidic system can be used to separate proteins by sodium dodecyl sulfate-polyacrylamide gel electrophoresis (SDS-PAGE) using a microfluidic channel where the proteins are blotted directly from the channel onto a moving membrane.  To promote capture of protein on the hydrophobic membrane, another microfluidic channel can dispense a solution to promote stable electrical current with the moving membrane and another channel or the solution can further add a component that promotes rapid adsorption of protein. Using this system, separation times of less than 60 s and picogram detection limits can be achieved.  Further embodiments can include a series of separate microfluidic channels to add one or more detection reagents (e.g., immunoassay 
reagents) as the electrophoretic separation and blotting are occurring in order to reduce total analysis time (e.g., to a few minutes) and can further include the use of parallel sample microfluidic channels or parallel series of microfluidic sample and detection channels to improve throughput.” Paragraph 0084 (emphasis added).
 	“In some embodiments, throughput can be further increased by performing a detection assay, such as an immunoassay, in-line with the separation.  For example, an immunoassay can include treating the blot sequentially with blocking agent, antibody, rinse, secondary antibody (e.g., labeled for fluorescence or chemiluminescence), and a final rinse.  The time required for these steps is often limited by the need to rinse chambers and manipulate the blotting membrane.  One way to avoid these times is to automatically add the reagents while the separation and blotting is on-going, which can be done using a system such as the one shown in FIG. 18.  In this approach, the blotting membrane can be moved past the chip from right to left (direction shown by the arrow), or alternatively the chip can be moved along the membrane from left to right (not shown).  As sample (e.g., protein) electrophoreses and elutes from the chip it can be bound to the blotting membrane.  Each solution in the detection assay can then be laid over the same track in succession by dispensing from the appropriate channel(s); see channels leading to reservoirs labeled 1, 2, 3, and 4 in FIG. 18.  The timing for each addition can be controlled by the translational rate of the membrane and/or the spacing between the channels.  The amount of solution delivered can depend on the flow rate (e.g., generated by pressure or voltage) and the size of the channel.  Using this system, a single Western blot can be completed in about the same time scale as the separation; e.g., about 1 min. This can be advantageous for analyses which require a quick readout rather than high throughput; e.g., some clinical assays or for monitoring a bioreactor product.” Paragraph 0096 (emphasis added).
 	As to claim 43, Kennedy discloses a substance labeling patch comprising: 	
	a labeling substance [para. 0069 disclosing labeled protein standard, or para. 0079 disclosing fluorescent proteins as the sample, or para. 0096 disclosing secondary antibody that is labeled for fluorescence or chemiluminescense] 
that binds [i.e., is capable of binding] [see paras. 0073, 0084, 0096 disclosing binding or immunoassay, which is understood to refer to binding involving an antibody] 
to a target substance included in a tissue sample [regarding the sample being a tissue sample, Examiner notes that a tissue sample is not positively claimed as part of the device, and the claim is directed to a device, rather than a method; therefore the prior art device only needs to be capable of performing the recited intended use in order to meet the claim]
to label the target substance [i.e., any material that is capable of binding with labeling substance; see paras. 0069, 0079, 0096]; and
a mesh structural body having a mesh structure forming micro-cavities [see gel in example, paras. 0069 and 0084]
in which the labeling substance is contained that is configured to come [i.e., capable of coming] into contact with the tissue sample containing the target substance and provide the labeling substance to a reaction region in which the tissue sample is placed [see paras. 0073, 0079, and 0096 disclosing transfer of the labeled substance to a membrane] [again, Examiner notes that a tissue sample is not positively recited as part of the device]. 
Applicant has further amended claim 43 to recite: “wherein the reaction region is placed on a support plate, and a patch controller is configured to support the substance labeling patch to come into contact with the support plate”. 
These limitations are disclosed by Kennedy in paragraphs 0009 and 0040. 
Paragraph 0009 discloses that “[t]he system also includes a blotting component comprising a surface and a translating component.  The translating component is operable to change position of the distal end of the separation capillary relative to the surface of the blotting component.  The distal end of the separation capillary and the surface of the blotting component are operable to be electrically coupled during electrophoresis of the sample.” (Emphasis added.) The Kennedy capillary is equivalent to Applicant’s patch. The translating component is equivalent to a patch controller. Examiner notes that it is understood that the blotting component [such as a membrane or nitrocellulose or nylon, see para. 0011] is on a support (for example, see para. 0040 disclosing a stage on which the membrane is placed.). 
Paragraph 0040 discloses that the capillary is moved past the stationary translational stage on which the membrane is placed. Thus Kennedy discloses that the membrane is placed on a stage, and the capillary is moved past the stage.
As to claim 44, see paragraphs 0069, 0079, and 0096 in Kennedy.
As to claim 45, see paragraph 0096 disclosing fluorescent antibody.
As to claim 48, see paragraphs 0069, 0079, and 0096 disclosing fluorescent labels, and see para. 0070 disclosing different color fluorophores.
As to claim 49, see paragraphs 0050 disclosing horseradish peroxidase-conjugated secondary antibody.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-47 are under 35 U.S.C. 103 as being unpatentable over US 20130213811 (hereinafter “Kennedy”) in view of US 20150167073 (hereinafter “Romanov”). 
Kennedy, disclosed above, is silent as to the fluorescence labeling substance including a fluorescence-labeled nucleic acid probe (as recited in claim 46), or the target substance being a DNA (as recited in claim 47).
 Examiner notes however that Kennedy does disclose that the device may be used to resolve various types of samples including samples that have DNA (para. 0098).
Moreover, Romanov discloses that fluorescent labels can be used in various detection methods including hybridization methods and detection of nucleic acids, as well as immunoassays. Para. 0004.
It would have been obvious to one of ordinary skills in the art to utilize the Kennedy device for hybridization methods for detection of nucleic acid, since fluorescent labels are known for labeling and detecting nucleic acids in hybridization methods, as exemplified by Romanov.


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130213811 (hereinafter “Kennedy”) in view of US 20030086927 (hereinafter “Gordon”) and further in view of US 20120196320 (hereinafter “Seibel”).
 Kennedy, discussed above, is silent as to the color labeling substance being hematoxylin. 
However, use of hematoxylin is an alternative to a fluorescent dye, as shown by Gordon in paragraph 0125. Use of hematoxylin in place of a labeling substance such as a fluorescent dye in the Kennedy reference would have required ordinary skills in the art since it is a substitution of one type of label with another type of label known in the art as an alternative, as shown by Gordon. One skilled in the art would have had reasonable expectation of success particularly since Kennedy does not limit the type of labeling that may be used, but actually discloses fluorescent labels as examples (paras. 0070 and 0096). 
Moreover, regarding claim 50 and the recitation of the target substance being a nucleus included in the sample, Examiner notes that hematoxylin is capable of performing this intended use as shown by Seibel in paragraph 0073. Examiner notes that the target substance and sample is not recited as part of the claimed device, but is rather recited as part of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of performing the intended use for the reasons set forth above.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant has amended claim 43 to recite: “wherein the reaction region is placed on a support plate, and a patch controller is configured to support the substance labeling patch to come into contact with the support plate”. 
Applicant argues that the Kennedy reference does not suggest the recited patch controller configured to support the substance labeling patch to come into contact with the support plate on which the reaction region is placed, which can rotationally move relative to each other. Rather, the Kennedy reference describes a translating component (also referred to as the translation stage) that changes a distal end of a separation capillary relative to a surface of a blotting component as part of electrophoresis. This translating component, which has different functionality than the two recited components (the controller supported patch and the plate, moves in a linear direction as illustrated in Figure 1. Applicant further asserts that no suggestion is made as to the use of two separate components (the controller supported patch and the support plate) including the patch that can be removed after patching the plate containing the reaction region unlike Kennedy’s blotting of a nylon membrane. 
Applicant further argues that the Kennedy reference fails to teach a substance labeling patch that contacts a support plate on which a reaction region containing tissue sample is placed. The Kennedy reference also fails to teach a substance labeling patch in which a patch controller is configured to support the substance labeling patch to come into contact with the support plate to provide the labeling substance to a reaction region. 
Applicant points out that the Kennedy reference does not teach a substance labeling patch comprising “a mesh structural body having a mesh structure forming micro-cavities” and” a patch controller configured to support the substance labeling patch to come into contact with a support plate” on which a “reaction region is placed”, as required by Applicant’s claim 43.
As mentioned above in the USC 112 rejection, claim 43 recites in lines 8-10: “wherein the reaction region is placed on a support plate, and a patch controller is configured to support the substance labeling patch to come into contact with the support plate”. (Emphasis added).
However Applicant’s description in the specification only shows that the patch comes into contact with the tissue sample, rather than in contact with the support plate on which the tissue sample rests (see for example paragraphs 0019 and 0025 in Applicant’s specification). Moreover it is not clear how Applicant’s invention works if the patch comes into contact with the support plate, rather than into contact with the tissue sample. For examiner purposes, Examiner will interpret claim 43 to mean that the patch comes into contact with the tissue sample, rather than the support plate. 
	In any case, the Kennedy device is capable of moving the capillary to come into contact with the tissue on the membrane, which is understood to be on a support or stage (see Kennedy in paragraphs 0009 and 0040). 
Paragraph 0009 discloses that “[t]he system also includes a blotting component comprising a surface and a translating component.  The translating component is operable to change position of the distal end of the separation capillary relative to the surface of the blotting component.  The distal end of the separation capillary and the surface of the blotting component are operable to be electrically coupled during electrophoresis of the sample.” (Emphasis added.) The Kennedy capillary is equivalent to Applicant’s patch. The translating component is equivalent to a patch controller. Examiner notes that it is understood that the blotting component [such as a membrane or nitrocellulose or nylon, see para. 0011] is on a support (for example, see para. 0040 disclosing a stage on which the membrane is placed.). 
Paragraph 0040 discloses that the capillary is moved past the stationary translational stage on which the membrane is placed. Thus Kennedy discloses that the membrane is placed on a stage, and the capillary is moved past the stage.
	Thus the Kennedy disclosure anticipates Applicant’s limitations, for all the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641